United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 15, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-60977
                          Summary Calendar



                          MARGARITO ROMAN,

                                                          Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                          Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75-224-229
                        --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Margarito Roman petitions this court for review of the Board

of Immigration Appeals’ (BIA) decision affirming the Immigration

Judge’s order denying his application for cancellation of removal

pursuant to 8 U.S.C. § 1229b(b)(1).     Roman argues that his

removal from the country will cause his children undue hardship.

This court lacks jurisdiction to review the merits of his

petition because whether Roman’s children will suffer hardship if

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
he is removed is subject to the discretion of the Attorney

General.   8 U.S.C. §§ 1229(b) and 1252(a)(2)(B); Rodriguez v.

Ashcroft, 253 F.3d 797, 799 (5th Cir. 2001); Moosa v. INS, 171

F.3d 994, 1012-13 (5th Cir. 1999).

     The petition to review is DISMISSED.




                                 2